 
 
I 
111th CONGRESS
2d Session
H. R. 4982 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Posey (for himself, Mr. Linder, Mr. Kirk, Mr. Pitts, Mr. Olson, Mr. Bartlett, Mr. Fleming, Mr. Paulsen, Ms. Fallin, Mr. Griffith, Mr. Neugebauer, Mrs. Bachmann, Mr. Gohmert, Mr. Broun of Georgia, Mr. Bonner, Mr. Akin, Mr. Westmoreland, Mr. Paul, Mrs. Myrick, and Mr. Souder) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Patient Protection and Affordable Care Act to clarify the coverage for congressional employees through Exchanges under title I of such Act. 
 
 
1.Short titleThis Act may be cited as the Close the Congressional Health Care Loophole Act. 
2.Coverage of congressional employees through Exchanges under title I of PPACA 
(a)In generalSection 1312(d)(3)(D)(ii)(II) of the Patient Protection and Affordable Care Act is amended by striking employed by the official office of a Member of Congress, whether in Washington, DC or outside of Washington, DC and inserting of the Federal Government whose pay is disbursed under the Legislative Branch Appropriations Act for the fiscal year involved. 
(b)Effective dateThe amendment made by this section shall apply as if included in the enactment of the Patient Protection and Affordable Care Act. 
 
